Citation Nr: 0947742	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  05-40 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bursitis of the 
bilateral elbows.

2.  Entitlement to service connection for left side nerve 
damage below the arm.

3.  Entitlement to service connection for right shoulder 
bursitis.

4.  Entitlement to service connection for degenerative 
changes, bilateral knees (claimed as bilateral knee 
disorder).

5.  Entitlement to service connection for a left foot 
disorder.

6.  Entitlement to service connection for a back disorder.

7.  Entitlement to service connection for a cervical spine 
disorder.

8.  Entitlement to service connection for deformed duodenum 
due to ulcers.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to 
September 1963.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to the 
benefits currently sought on appeal.  Timely appeals were 
noted from that decision.

Hearings on these matters were held before a Decision Review 
Officer in February 2007, and before the undersigned Acting 
Veterans Law Judge sitting at the RO on October 6, 2009.  
Copies of the hearing transcripts have been associated with 
the file.

Statements made by the Veteran on the record during his 
October 2009 hearing can be construed as a claim of 
entitlement to service connection for diabetes mellitus, and 
an application to reopen previously denied claims of 
entitlement to service connection for ingrown toenails and 
defective vision.  Accordingly, the matters are referred back 
to the RO for appropriate disposition.

A review of the record reflects that the Veteran perfected an 
appeal for service connection for depression, a right foot 
disorder, and headaches in December 2005.   Service 
connection for these disorders was granted by rating decision 
dated April 2009, which represents a substantial grant of the 
benefits sought.  Therefore, the issues are no longer before 
the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has attributed his duodenal disorder to his 
service, and has pointed to a March 1960 service treatment 
record referencing an episode of "gastroenteritis" as 
indicative of its onset.  On examination in November 2008, 
however, the examiner found that the Veteran's duodenal 
disorder was not the result of service, because there was no 
reference to such a disorder in service.  However, the 
examiner did not comment specifically upon the March 1960 
report of abdominal distress, which was diagnosed as 
gastroenteritis, despite the Veteran's lay statements 
indicating that his duodenal ulcers began at that time.  

In Dalton v. Nicholson, 21 Vet. App. 23 (2007), the United 
States Court of Appeals for Veterans Claims (Court) held that 
an examination must consider lay evidence of in-service 
incurrence or continuity of symptomatology since service.  
Thus, upon remand, the Veteran should be scheduled for a new 
examination to determine the etiology of his duodenal 
disorder.   

The record also reflects that the Veteran previously filed a 
claim for benefits with the Social Security Administration.  
38 C.F.R. § 3.159(c)(2) requires VA to make attempts to 
obtain records in the custody of a Federal department until 
it is determined that the records do not exist or that 
further efforts would be futile.  See also Moore v. Shinseki, 
555 F.3d 1369 (Fed. Cir. 2009).  Thus, upon remand, Social 
Security Administration should be contacted and the Veteran's 
records associated with his claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Social 
Security Administration and request 
copies of all adjudications regarding the 
Veteran and accompanying medical records 
relied upon in those determinations.  

2.  The RO/AMC shall schedule a VA 
examination to determine the nature and 
etiology of any duodenal disorder.  The 
examiner should review the claims file  
prior to the examination and should 
indicate on the examination report that 
he or she has reviewed the claims file.  
A copy of this remand should also be 
provided to the examiner. 

For any duodenal disorder found, the 
examiner should opine whether there is a 
50 percent probability or greater that it 
had its onset during service.  Attention 
is invited to the service treatment 
records, and specifically to the March 
1960 service treatment record referencing 
treatment for gastroenteritis.  The 
rationale for any opinion should be 
explained in detail.  The examiner is 
asked to reconcile his or her opinion 
with the service treatment records and 
the Veteran's lay statements as to the 
etiology of his disorder.

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior 
to further claims adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided 
with a Supplemental Statement of the 
Case.  An appropriate period of time 
should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112. 



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

 
